Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LETTERHEAD OF CLIFFORD CHANCE US LLP] September 30, 2009 VIA EMAIL AND EDGAR Mr. Thomas Kluck Mr. Duc Dang Division of Corporation Finance Mail Stop 3010 Securities and Exchange Commission treet, N.E., Washington, D.C. 20549 Re: NRDC Acquisition Corp. Amendment No. 2 to Proxy Statement on Schedule 14A File No. 001-33749 Filed September 28, 2009 Dear Messrs. Kluck and Dang: We have set forth below our response to the question you posed earlier today by phone relating to Section 3(a)(9). Section 3(a)(9) of the Securities Act exempts from Section 5 any security exchanged by the issuer with its existing security holders Section 2(a)(4) defines issuer as every person who issues or proposes to issue any security Section 2 (a)(2) defines person as an individual, a corporation, a partnership Section 2(a)(2) does not define person as a business plan or with regard to tax status.
